Campbell, J.
Corbin sued defendants for a failure to put in their saw-mill a lath machine which he claims they had agreed to have set up, and to employ him to run it during the season of 1866 — T at a compensation named.
The jury found no such contract was made. The testimony conflicted as to what actually took place between Cor-bin and the agent of defendants. We have not discovered anything which indicates very clearly if at all that proof was made that the agent had power to make such a contract, or that Corbin had reason to rely on such power. But this was left to the jury. In his charge the judge told the jury that in such a conflict of testimony they should look at all the probabilities, and among other things to the likelihood that an agreement wonld be made which would require the mill to . haveits power increased, and to be idle while this was being done, during the sawing season.
The only exception to the charge is confined' to this part of the charge, and we think it is without foundation. It is entirely proper to call the attention of the jury to any of •the bearings of the case, ass throwing light on the probabilities. We cannot discover anything in the charge which shows that there was unfairness in this discussion.
The judgment must be affirmed with costs.
The other Justices concurred.